DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
             Claims 1-11 and 13-26 are allowed.
             The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 21 identify the uniquely distinct features of a hearing instrument and method of operating a hearing instrument, comprising: an antenna structure comprising an antenna element having a first end and a second end, a controllable component configured to change one or more characteristics of the antenna structure and physically coupled to at least a part of the antenna element, the feed of the antenna structure is closer to the first end than to the second end of the antenna element and the controllable component is closer to the second end than to the first end of the antenna element in combination with all the disclosed limitations of claims 1 and 21. Independent claim 2 identifies the uniquely distinct features of a hearing instrument comprising: an antenna structure comprising an antenna element having a first end and a second end, a controllable component physically coupled in series with at least a part of the antenna element and between the first end of the antenna element and the second end of the antenna element in combination with all the disclosed limitations of claim 2. Independent claim 26 identifies the uniquely distinct features of a hearing instrument comprising: an antenna structure comprising a signal-radiating element having a first end and a second end, and wherein the first end of the signal radiating element is connected coupled to a feed of the antenna structure, a controllable component coupled physically in series with respect to at least a part of the signal-radiating element with the feed of the antenna structure closer to the first end of the signal-
             The closest prior art, Troelsen et al. (US 9680209) discloses a hearing instrument comprising: a microphone for reception of sound and conversion of the received sound into a corresponding first audio signal; a signal processor configured to provide a second audio signal compensating a hearing loss of a user of the hearing instrument based on the first audio signal; a speaker configured to provide an output sound signal based on the second audio signal; a wireless communication unit coupled to the signal processor; and an antenna structure coupled to the wireless communication unit, the antenna structure comprises an antenna element having a first end and a second end, and wherein the first end of the antenna element is physically connected to a feed of the antenna structure; wherein the hearing instrument further comprises a tuning component physically coupled in series with respect to at least a part of the antenna element that is physically connected to the feed, the tuning component configured to change one or more characteristics of the antenna structure but fails to teach the tuning component is a controllable component physically coupled to at least a part of the antenna element, the feed of the antenna structure is closer to the first end than to the second end of the antenna element and the controllable component is closer to the second end than to the first end of the antenna element, the controllable element is between the first end of the antenna element and the second end of the antenna element or the feed of the antenna is closer to the first end of the signal-radiating element than to the controllable component; Secall (US 9966992) discloses a portable communication device having a transceiver unit for establishing a wireless communication link including an antenna and an antenna tuning circuit, the antenna tuning circuit being varied by the control but fails to teach the tuning component is a controllable component physically coupled to at least a part of the antenna element, the feed of the antenna structure is closer to the first end than to the second end of the antenna element and the controllable component is closer to the second end .
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        16 March 2021